           Case 4:18-cv-00139-MW-CAS Document 175 Filed 03/25/19 Page 1 of 1




PERSON TO BE SERVED:                                       RECEIPT NUMBER: 0000083-19



    SGT LEWIS
    4455 SAM MITCHELL OR
    CHIPLEY, PL.




PLAINTIFF: DONNY PHILLIPS
 -VS-
DEFENDANT: JULIE JONES


TYPE WRIT: SUMMONS


    COURT: U.S. DIST. CT                           COURT DATE:
   CASE #: 4:18-CV-139-MW-CAS                      COURT TIME:


           Received the above-named writ on February 8, 2019, at 3:05 PM,
           and served the same on February 14, 2019, at 9:00 AM,
           in WASHINGTON County, Florida, as follows:




                   SUBSTITUTE SERVICE AT WITNESS'S PLACE OF EMPLOYMENT

        By delivering a true copy of this writ together with a copy of the
        initial pleadings, if any, with the date and hour of service endorsed
        thereon by me to a designated supervisory or administrative employee
        at the witness's place of employment, to-wit:
        TERRI STRICKLAND {WARDEN)
        after the provisions as set forth in Chapter 48.031(4)(a), Florida
        Statutes have been met.




   SERVICE COST: $40.00                                         KEVIN CREWS, SHERIFF
   LP, CIVIL CLERK                                        WASHINGTON COUNTY, FLORIDA


  MAIL TO:                                   BY:
                                                       B. PARIDON #06,   D.S.

     PROCESS SERVER ENTERPRISES
     JAXSTATUSeYAHOO.COM
